Citation Nr: 1112125	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 1969.
 
The issues pertaining to cervical spine disability and left shoulder disability come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision.  The issue of TDIU comes before the Board on appeal from a February 2008 rating decision.  In March 2009, the Board remanded these issues for further development.  Subsequently, the Veteran testified at a Board hearing before the undersigned in April 2010.  A copy of the hearing transcript has been associated with the claims file.  The Board then remanded the issues on appeal in June 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The present appeal includes the issues of entitlement to service connection for a cervical spine disability and a left shoulder disability.  In its June 2010 remand, the Board directed the RO to obtain any VA treatment records from June 2006 to the present.  Unfortunately, as pointed out in a February 2011 Informal Hearing Presentation submitted by the Veteran's representative, only treatment records from April 2010 to June 2010 from the Philadelphia, Pennsylvania VA Medical Center (VAMC) were associated with the file.  However, the claims file shows that the Veteran had only recently moved to Philadelphia, Pennsylvania approximately in April 2010 and prior to this move, he had lived in Virginia Beach, Virginia since approximately 2003.  No treatment records from the VA Medical Center or Outpatient clinics in this area have been obtained.  Thus, in order to comply with the Board's June 2010 remand, the RO must take additional action to obtain VA treatment records prior to April 2010.  See Stegall v. West, 11 Vet.App. 268 (1998).  The RO should also obtain any further treatment records from June 2010 to the present from the Philadelphia, Pennsylvania VAMC.  

The prior remand also directed the RO to afford the Veteran a VA examination to determine the etiology of any cervical spine and left shoulder disabilities.  An examination was done in July 2010.  However, given that it does not appear that all the VA treatment records were obtained, it seems that the examiner did not have all of the relevant medical evidence in front of him at the time of the examination.  Moreover, the rationale provided for his opinion that the Veteran's cervical spine and left shoulder disability were not secondary to his service-connected right shoulder disability was that the Veteran's right shoulder disability did not appear to be that severe.  However, this statement contradicts the fact that the Veteran has been receiving a maximum 50 percent disability rating for his right shoulder disability since September 1999 under Diagnostic Code 5200, which would indicate a very severe disability with significant limitations.  Lastly, the Veteran himself asserted in a July 2010 statement that he felt the examination was insufficient because the examiner did not fully comprehend the Veteran's history, and the Veteran's representative requested that this case be remanded for another VA examination.  Accordingly, in light of the need to remand for additional VA treatment records, the Board finds that the Veteran should be afforded another VA orthopedic examination with another VA examiner.   
  
Lastly, the Veteran is also seeking entitlement to TDIU.  As noted in the June 2010 remand, the Veteran meets the schedular criteria for TDIU pursuant 38 C.F.R. § 4.16(a).  The Board also directed that the Veteran be afforded a VA examination with respect to this issue.  While the Veteran was afforded a VA examination in July 2010, the examiner only addressed the service connection issues on appeal and did not offer an opinion on the effect of the Veteran's service-connected disabilities on his ability to obtain and retain substantially gainful employment as specifically directed in the Board's remand.  Thus, again, this issue must also be returned so that the Veteran can be afforded a VA examination in compliance with the June 2010 remand.  See Stegall.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Appropriate action should be taken to obtain copies of all VA treatment records from the VA Medical Center and Outpatient clinics in the Virginia Beach, Virginia area dated from January 2003 to April 2010, as well as any treatment records from June 2010 to the present from the Philadelphia, Pennsylvania VAMC.  If there are no records, it should be clearly documented in the claims file.  

2.  The Veteran should be scheduled for a VA orthopedic examination with a new VA examiner.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All disorders of the cervical spine and left shoulder found on examination should be clearly reported.  Any medically indicated tests, such as x-rays, should be accomplished.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

      a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current cervical spine and left shoulder disabilities are causally related to the January 1969 incident where the Veteran injured his right shoulder documented in the service treatment records?  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current cervical spine and left shoulder disabilities are proximately due to, or caused by, the Veteran's service-connected right shoulder disability?  

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current cervical spine and left shoulder disabilities have been aggravated by the Veteran's service-connected right shoulder disability? 

A detailed rationale should be provided for all opinions expressed.  

3.  The Veteran should be scheduled for an appropriate VA medical examination to ascertain the severity of his service-connected disabilities and their impact on his ability to obtain and retain substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should offer an opinion on the effect of the Veteran's service-connected disabilities on his ability to obtain and retain substantially gainful employment.  A detailed rational for all opinions expressed should be provided.

4.  After completion of the above, in the interest of avoiding future remand, the RO should review the examination reports and determine if any additional medical opinions should be posed to the examiners in view of the findings on examinations.  For example, if the examiner finds that a cervical spine disability is related to service or to a service-connected disability, an opinion might be necessary on the question of whether any left shoulder disability is proximately due to or caused by, or has been aggravated by, the cervical spine disability.  Further, the RO should also review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

5.  After all necessary development has been accomplished, the RO should review the expanded record and adjudicate the service connection claims under a merits analysis and determine whether TDIU is warranted.  If any benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



